PER CURIAM.
The adult sanctions imposed upon Derrick Parks, a minor, must be reversed because they were entered without the necessary written reasons and findings. § 39.-059(7)(c), Fla.Stat. (1991); Troutman v. State, 630 So.2d 528 (Fla.1993). The requirement of written reasons and findings cannot be met by a transcript. Id. at 532.
Moreover, the sentences imposed, which combine community control and county jail, are departure sentences, State v. Davis, 630 So.2d 1059 (Fla.1994), which are invalid *348because the court did not provide written reasons in this case.
There was no indication at sentencing that the court knew that the sentence was a departure sentence.1 Therefore, assuming on remand the trial court strictly complies with the statutory criteria for imposing adult sanctions, the trial court may depart from the guidelines if valid reasons are provided. State v. Betancourt, 552 So.2d 1107 (Fla.1989); Isom v. State, 619 So.2d 369 (Fla. 3d DCA), rev. denied, 630 So.2d 1099 (Fla.1993).
The sentences are vacated and this matter remanded to the trial court for resentencing.
SENTENCES VACATED; REMANDED.
DAUKSCH, W. SHARP and PETERSON, JJ., concur.

. Davis was decided after sentencing in this case.